DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 11/13/2020 have been entered. 

Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
	Applicant argues that the now-amended claimed invention is proper under 112(a). Specifically alleging that “[a]ccessing the annuli would be well within the skill set of one of ordinary skill in the art”. The examiner respectfully disagrees with applicant’s contention. 
	First, the examiner notes that the claimed invention involves more than just accessing an annuli. Rather, there is an additional relationship between the first and second pipe which access the annuli “through the sea floor external to the wellhead” (e.g. as claimed in claim 1). The argument centering on the assertion that accessing an annuli is known to one of ordinary skill in the art has been made absent any evidence and is divorced from the actual claimed invention. 
Second, the standard to comply with the written description requirements of 112(a) require more than an allegation that a particular feature is within the skill set of one of ordinary skill in the art. Rather the standard requires the specification to reasonably convey that applicant had possession of the claimed invention. As explained the pipe and the annulus are not connected through the wellhead” (emphasis added by applicant). And so, if not through the wellhead, but also external to the wellhead, then how is the connection to the annulus made? There is no structure in the art cited, let alone a means for connection discussed in the specification. As required by 112(a), the underlying and still unanswered question is where in the specification is the invention conveyed in such a way as to demonstrate that applicant had possession of the claimed invention?
In explaining the function of device, applicant appears to be relying on the highly schematic drawings of Figure 1 and has suggested that connection to the pipe is a mere matter “where a borehole is made and a conduit is used to access said borehole” (page 6 of 11 of arguments). However, again, if not a wellhead, through what is the ‘borehole made’? Applicant has suggested that the surface of each of the annuli there is not a wellhead (as the “pipe and annulus are not connected through the wellhead”); however applicant has not outline any pressure containing structure to comply with the written description requirements of 112(a). Due to immense pressures within the annuli caused by the weight of seawater and formation rock squeezing fluid out of the annuli, pressure control at the seafloor is required. As explained by Schraeder (US 5722844 A), “the wellheads are generally exposed to the environment, and high pressure wells commonly have relatively high operating pressures which accumulate within the well casings and must be contained by the wellheads and devices mounted thereon” (Column 1, lines 26-31 in the Background). Or in other words, it is the wellhead, in conjunction with casing, which serves to contain pressure. However, applicant has 
MPEP 2163, subsection II, part 2, states, “Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81,90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” The function, location, and/or structural particulars of this connection external to the wellhead (and not through the wellhead) have not been established as being well known and so they must be described in sufficient detail in the specification. The examiner notes that presently, applicant has the burden to demonstrate possession of the claimed invention (see MPEP 2163, subsection II, part A, “"[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012)”.). The examiner respectfully maintains that applicant has not, through evidence, demonstrated that the 
Applicant additionally argues that the claim is definite. The examiner respectfully disagrees. 
First, applicant appears to suggest that, applicant’s argument is in line with the definition of wellhead provided because “Applicant’s specification clearly illustrates that the subsurface annuli are accessed through the surface and not wellhead 13”, while acknowledging that “the wellhead […] incorporated facilities for installing casing hangers during the well construction phase”. However, a casing hanger is, “The subassembly of a wellhead that supports the casing string when it is run into the wellbore” (see Schlumberger glossary definition provided). In other words, applicant shows annuli defined by casing and said casings are supported by casing hangers which are a “subassembly of a wellhead”. Applicant’s use of the term wellhead appears to remain inconsistent with the conventional use of the term wellhead. By definition, casing strings are supported by casing hangers which are a “subassembly of a wellhead”. The question remains as to what exactly applicant is regarding as the wellhead? Does it exclude subassemblies of a wellhead such as the casing hanger? Is it only the tubing hanger which appears to be shown as 13, or something else? 
Second the examiner notes applicant’s citation of applicant’s specification indicating that, “most subsea wellhead installations do not have access to each wellbore annulus”. However, it further highlights the 112(a) issues discussed in the rejection below and that applicant has not shown in the specification possession of the claimed invention. 

The examiner notes that no prior art rejection is presented below resulting from the great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, discussed in the 112 rejection(s) below and response to arguments above. See MPEP 2173.06(II) which states, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” This should not be construed as meaning that the application would be in condition for allowance should the 112 issues be resolved. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-9, and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “the first [and second] pipe accesses the first [and second] annulus through the sea floor external to the wellhead” and claim 16 recites “wherein the pipe system accesses the first annulus and the second annulus through the sea floor external to the wellbore”. 
First, the claims recite accessing to the annuli “through” the seafloor. “Through” is defined as meaning “used as a function word to indicate movement into at one side or point and out at another and especially the opposite side of” (see provided definition). However, there is no passage of the pipe “through” the seafloor because there is no extension from above to below the subsurface supported in the specification. In other words, there is no pipe at “one side” of the sea floor and “out at another”.  
Second, applicant recites that the pipe connection to the annulus occurs “external to the wellhead”. As applicant has explained (e.g. on page 8 of 14 on the response of 3/29/2019) the present claim language intends that “the pipe and the annulus are not connected through the wellhead”1. And so, if not through the wellhead and also external to the wellhead, then how is the connection to the annulus made? 
MPEP 2163, subsection II, part 2, states, “Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81,90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” The function, location, and/or structural particulars of this connection external to the wellhead (and not through the wellhead) have not been established as being well known and so they must be described in sufficient detail in the specification. The examiner notes that presently, applicant has the burden to demonstrate possession of the claimed invention (see MPEP 2163, subsection II, part A, “"[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012)”.). The examiner respectfully maintains that applicant has not, through evidence, demonstrated that the information is well-known to a degree which does not require the showing of sufficient information in the specification. 
The examiner notes that this rejection is discussed in additional detail in the response to argument above and not repeated again here in its entirety. Claims 2, 4-9, 11-15, and 17-21 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the first [and second] pipe accesses the first [and second] annulus through the sea floor external to the wellhead” and claim 16 recites “wherein the pipe system accesses the first annulus and the second annulus through the sea floor external to the wellbore”. 

First, the claims recite accessing to the annuli “through” the seafloor. “Through” is defined as meaning “used as a function word to indicate movement into at one side or point and out at another and especially the opposite side of” (see provided definition). When read in light of the specification, it is not clear what applicant means by this limitation as in applicant’s specification as the pipe does not extend “through” the seafloor because there is no extension from above to below the subsurface. If applicant Packard, 751 F.3d at 1311” See MPEP 2173.05(a).
Second, applicant recites that the pipe connection to the annulus occurs “external to the wellhead”. It remains unclear what applicant regards the wellhead to be. A “wellhead” is defined as “The surface termination of a wellbore […]” (see previously provided definition from Schlumberger glossary) or “The wellhead is the upper part of the well, located above the casing and under the drilling floor” (definition previously provided from Collins dictionary). It is not clear what applicant means as a wellhead by definition is a required feature of a wellbore i.e. surface of the wellbore. Applicant appears to be reciting wellhead in a way that is different than the dictionary definition of wellhead. 
The examiner notes that this rejection is discussed in additional detail in the response to argument above and not repeated again here in its entirety. Claims 2, 4-9, 11-15, and 17-21 are rejected for depending from a rejected claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As applicant has repeatedly disclaimed throughout the course of prosecution “no change in claim scope is intended” (e.g. page 6 of 9 in the reply of 7/22/19, page 6-7 of 9 in the reply of 12/12/19, page 6 of 9 in the reply of 4/14/2020, and on page 7 of 11 in the reply of 11/13/2020).